PER CURIAM.
— The record in this case shows that the defendant was tried in the police court of the city of Butte, Silver Bow county, on a charge of violating Section 16 of Ordinance 471 of said city of Butte, entitled, ‘ An ordinance providing for the payment of licenses to the city of Butte, and repealing Ordinances Nos. 93, 342, 549, 373, 404 and 453.” He was adjudged guilty as chax*ged, and sentenced to pay a fine. From this * judgment he appealed to the District Court in and for said county, and upon another trial had therein, on May 16, 1898, he was again found guilty, and judgment for a fine entered against him. The record, however, contains no copy of the notice of appeal given, as provided by Section 2281 of the Penal Code. This Court is therefore without jurisdiction to review any question presented therein. The appeal is therefore dismissed.

Dismissed.